DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been cancelled.
Claims 21-34 have been examined. 

Priority
Acknowledgement is made of the applicant’s claim to priority as a continuation of parent application 15/753879, now, U.S Patent No. 10666423.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/21/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10666423. Although the claims at issue are not identical, they are not patentably distinct from each other because: 
Instant application 16/854103
U.S. Patent No. 10666423
21. (New) A method comprising: 







generating a first set of biometric features from a first biometric sample; generating a pseudonymous identifier and auxiliary data, comprising using a pseudonymous identifier encoder to embed the first set of biometric features with a public key; 
amending a blockchain transaction request with one or more of the pseudonymous identifier and auxiliary data; 

verifying the blockchain transaction request by: 
obtaining a second biometric sample, generating a second set of biometric features from the second biometric sample; 
generating a pseudonymous identifier prime from the second set of biometric features; and 
comparing the pseudonymous identifier with the pseudonymous identifier prime.

22. (New) The method of claim 21, further comprising: determining whether the pseudonymous identifier matches the pseudonymous identifier prime; and based on the determination, verifying an identity of a contributor.

23. (New) The method of claim 22, wherein determining whether the 

24. (New) The method of claim 21, wherein the pseudonymous identifier encoder further embeds the first set of biometric features with the public key and a first supplemental data.

25. (New) The method of claim 21, wherein generating the pseudonymous identifier further comprises using a one-way function to cryptographically secure the pseudonymous identifier.

26. (New) The method of claim 23, wherein the pseudonymous identifier recoder further embeds the second set of biometric features with the public key, the 

27. (New) The method of claim 23, further comprising: determining whether the pseudonymous identifier prime matches the pseudonymous identifier; and after determining the pseudonymous identifier prime matches the pseudonymous identifier, making a verification decision.

generating a public/private key pair, wherein the public/private key pair comprises a public key and a private key; 
obtaining a first biometric sample; generating a first set of biometric features from the first biometric sample; generating a pseudonymous identifier and auxiliary data, comprising using a pseudonymous identifier encoder to embed the first set of biometric features with the public key; 
amending a blockchain transaction request with one or more of the pseudonymous identifier and auxiliary data; 

verifying the blockchain transaction request by: 
obtaining a second biometric sample, generating a second set of biometric features from the second biometric sample; 
generating a pseudonymous identifier prime from the second set of biometric features; and 
comparing the pseudonymous identifier with the pseudonymous identifier prime. 

    2. The method of claim 1, further comprising: determining whether the pseudonymous identifier matches the pseudonymous identifier prime; and based on the determination, verifying an identity of the contributor. 

    3. The method of claim 2, wherein determining whether the pseudonymous 

    4. The method of claim 1, wherein the pseudonymous identifier encoder further embeds the first set of biometric features with the public key and a first supplemental data. 

    5. The method of claim 1, wherein generating the pseudonymous identifier further comprises using a one-way function to cryptographically secure the pseudonymous identifier. 

    6. The method of claim 3, wherein the pseudonymous identifier recoder further embeds the second set of biometric 

    
7. The method of claim 3, further comprising: determining whether the pseudonymous identifier prime matches the pseudonymous identifier; and 
after determining the pseudonymous identifier prime matches the pseudonymous identifier, making a verification decision.


From the table above, it is clear that claims 21-27 of the instant application are anticipated by claims 1-7 of U.S. Patent No. 10666423. Claims 28-34 of the instant application are directed to a system. However, the limitations of claims 28-34 are similar to the corresponding limitations of claims 21-27. Therefore, claims 28-34 of the instant application are anticipated by claims 1-7 of U.S. Patent No. 10666423

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 20090013191 to Paul Popowski: The method includes retrieving a public key from the system, obtaining a characteristic from the user and generating a biometric value from the characteristic, and creating the identification code by combining and encrypting the generated biometric value and the system supplied public key, and transmitting the identification code to the system for authentication.
Towards Electronic Identification and Trusted Services for Biometric Authenticated Transactions in the Single Euro Payments Area by Buchmann et al: The contribution of the presented paper is twofold: on the one hand we discuss the adaption of the upcoming eIDAS standard towards trusted banking transactions and outline resulting security and privacy enhancements; on the other hand we extend the eIDAS standard by biometric authenticated transactions which not only boost user convenience, trust and confidence towards eBanking and eBusiness, but suggest to integrate state-of-the-art privacy compliant biometric technologies into the security ecosystem, which is promoted by both, the European Payment Council (EPC) and the European Banking Union (EBU). As a result we identify eIDAS as highly suitable for banking transactions since it is solely based on security protocols and infrastructure which have been for more than ten years proven secure in the civil aviation domain.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADHURI R HERZOG whose telephone number is (571)270-3359.  The examiner can normally be reached on 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on (571)272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MADHURI R. HERZOG
Primary Examiner
Art Unit 2438



/MADHURI R HERZOG/Primary Examiner, Art Unit 2438